      Case 4:19-cv-04449 Document 1 Filed on 11/12/19 in TXSD Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

WOODMEN OF THE WORLD LIFE               )                CASE NO. ____________
INSURANCE SOCIETY,                      )
                                        )
        Plaintiff,                      )
                                        )
        v.                              )                COMPLAINT FOR INTERPLEADER
                                        )
LORIE HUGHES NOVAK, as Trustee of the )
Loretta Clement Symm Supplemental Needs )
Trust, LORIE HUGHES NOVAK, in her       )
individual capacity, LORRETA CLEMENT )
SYMM, JAMES CLEMENT HUGHES,             )
STEVEN CARL SYMM, JOHN RICHARD )
SYMM, and JOAN GAYLE KIMBER,            )
                                        )
        Defendants.                     )


       COMES NOW, Woodmen of the World Life Insurance Society (“WoodmenLife” or

“Plaintiff”) and for its cause of action against Defendants, and hereby states and alleges as

follows:

                                            PARTIES

       1.      WoodmenLife is a fraternal benefit society organized and existing under

Nebraska law, without capital stock, conducted solely for the benefit of its members and their

beneficiaries and not for profit pursuant to Section 501(c)(8) of the Internal Revenue Code, with

its principal office located at 1700 Farnam St., Omaha, Nebraska, 68102.

       2.      Upon information and belief, Defendant Lorie Hughes Novak, as Trustee of the

Loretta Clement Symm Supplemental Needs Trust, is the Trustee of the Loretta Clement Symm

Supplemental Needs Trust (the “Trust”), which was created by the last will and testament of

decedent Richard Herbert Symm (“Decedent”) and is a resident of Angleton, Texas.

       3.      Defendant Loretta Symm is a resident of Angleton, Texas, was the wife of

Decedent, and is the primary beneficiary of the Trust.
      Case 4:19-cv-04449 Document 1 Filed on 11/12/19 in TXSD Page 2 of 5



       4.      Defendant Lorie Hughes Novak, as an individual, is the daughter of Loretta

Symm, the step-daughter of Decedent, and is a contingent beneficiary of the Trust.

       5.      Defendant James Clement Hughes is the son of Loretta Symm, the step-son of

Decedent, a contingent beneficiary of the Trust, and is a resident of Freeport, Texas.

       6.      Defendant Steven Carl Symm is a son of decedent Richard Symm, a contingent

beneficiary of the Trust, and is a resident of Sweeny, Texas.

       7.      Defendant John Richard Symm is a son of decedent Richard Symm, a contingent

beneficiary of the Trust, and is a resident of Houston, Texas.

       8.      Defendant Joan Gayle Kimber is the daughter of decedent Richard Symm, a

contingent beneficiary of the Trust, and a resident of Dallas, Texas.

       9.      The parties referenced in paragraphs 2 through 8, above, are collectively be

referred to as the “Defendants.”

                                   JURISDICTION AND VENUE

       10.     This Court has jurisdiction under 28 U.S.C. § 1332, as there is complete diversity

between Plaintiff WoodmenLife and all Defendants. WoodmenLife maintains its principal place

of business in Nebraska and is a resident of Nebraska for purposes of diversity jurisdiction. All

Defendants are, on information and belief, residents of Texas. Additionally, the amount in

controversy exceeds $75,000.

       11.     Venue is proper in this Court under 28 U.S.C. § 1397, as this is an interpleader

action and one or more the Defendants reside in or may be found in this district.

                                   FACTS AND BACKGROUND

       12.     On or about June 4, 1992, Decedent submitted an application for life insurance to

WoodmenLife. In the application, Decedent named his Decedent’s wife, Loretta Symm, as




                                                2
      Case 4:19-cv-04449 Document 1 Filed on 11/12/19 in TXSD Page 3 of 5



Decedent’s proposed Primary Beneficiary, and Decedent’s children John Richard Symm, Steven

Carl Symm, and Joan Gayle Kimber as the proposed Alternate Beneficiary.

       13.     On or about October 28, 1992, WoodmenLife issued Certificate No. 5187839 (the

“Certificate”) to Decedent with a face value of $100,000 (the “Certificate Proceeds”).

       14.     On or about February 22, 2001, Decedent signed and transmitted to

WoodmenLife a Beneficiary Change form changing the Primary Beneficiary of the Certificate to

his children, John Richard Symm, Steven Carl Symm, and Joan Gayle Kimber.

       15.     Decedent died on or about April 26, 2019; Decedent’s death certificate notes the

immediate cause as Alzheimer’s Disease and alleges Decedent suffered from the disease for ten

years preceding his death.

       16.     On or about July 1, 2019, Loretta Symm called WoodmenLife, claiming the

correct Primary Beneficiary of the Certificate is not John Richard Symm, Steven Carl Symm,

and Joan Gayle Kimber, and is instead the Trust. WoodmenLife asked Loretta Symm to send

WoodmenLife proof of this claim.

       17.     On or about July 16, 2019, WoodmenLife had not yet received proof of the claims

made by Loretta Symm in her July 1, 2019 phone call to WoodmenLife. On this date,

WoodmenLife sent letters to John Richard Symm, Steven Carl Symm, and Joan Gayle Kimber,

informing them WoodmenLife’s records indicated they were designated beneficiaries of the

Certificate and providing them instructions regarding filing a claim for the Certificate Proceeds.

       18.     On or about July 31, 2019, Loretta Symm sent a letter to WoodmenLife, claiming

Loretta Symm and Decedent executed a change of beneficiary form for the Certificate on

October 8, 2014 at Loretta Symm’s and Decedent’s attorney’s office. Loretta Symm provided a

copy of a Beneficiary Change Form bearing the signature of Richard Herbert Symm dated

October 8, 2014 naming the Trust as the Certificate’s Primary Beneficiary and Lorie Hughes



                                                3
       Case 4:19-cv-04449 Document 1 Filed on 11/12/19 in TXSD Page 4 of 5



Novak, James Clement Hughes, Joan G. Kimber, Steven C. Symm and John R. Symm as

alternate beneficiaries.

          19.   The Beneficiary Change Form dated October 8, 2014 was not received at the

Home Office of WoodmenLife during the lifetime of the Decedent.

          20.   If the Beneficiary Change Form dated October 8, 2014 is effective, then the

Certificate Proceeds must be paid to the Trust, however, if the Trust does not exist, the

Certificate Proceeds would then be paid to the named alternate beneficiaries in their respective

shares.

          21.   If the Beneficiary Change Form dated October 8, 2014 is not effective, the

Certificate Proceeds must be paid in accordance with the Beneficiary Change Form dated

February 22, 2001, the last beneficiary designation received and approved by WoodmenLife,

which pays the Certificate Proceeds to the Decedent’s children in their respective shares.

          22.   WoodmenLife is therefore subject to competing claims for the Certificate

Proceeds. Other defendants may also claim entitlement to the proceeds of the Policy.

          23.   WoodmenLife claims no title to or interest in the Certificate Proceeds and is

ready, willing and able to pay the proceeds to the person or persons entitled, but WoodmenLife is

unable to make such a determination without hazard to itself.

          24.   There is no collusion now, nor has there been any collusion at any time, between

WoodmenLife and Defendants, or any of them, as to the disposition of the Certificate Proceeds.

          25.   WoodmenLife is ready, willing and offers to deposit the Certificate Proceeds with

the Court, or with some other person duly authorized by the Court.

          26.   WoodmenLife has no means other than this action under Federal Rule of Civil

Procedure 22 of protecting itself against the vexation of multiple pieces of litigation as to the

Certificate Proceeds on the part of Defendants, or any of them.



                                                 4
         Case 4:19-cv-04449 Document 1 Filed on 11/12/19 in TXSD Page 5 of 5



                                             PRAYER

         Wherefore, WoodmenLife respectfully requests the following relief:

         a.     That all Defendants be served with process and be required to answer in the time
                and manner prescribed by law;

         b.     That the Court grant the interpleader and accept the Certificate Proceeds into its
                Registry;

         c.     That each of the Defendants be ordered to interplead and settle among themselves
                their rights and claims for the Certificate Proceeds;

         d.     That upon WoodmenLife depositing the Certificate Proceeds into the Court’s
                Registry, the Defendants, for themselves, their heirs, legal representatives,
                successors, and assigns, and all other persons claiming by, through, or under
                them, be permanently enjoined and restrained from instituting or prosecuting any
                proceeding in any state or United States Court against WoodmenLife and its
                agents and representatives for the Certificate or Certificate Proceeds;

         e.     That WoodmenLife, its agents and representatives be fully and finally discharged
                and released from further liability to the Defendants and any party claiming an
                interest in the Certificate Proceeds; and

         f.     That the Court grant WoodmenLife all such other and further relief, both general
                and special, at law or in equity, to which it may show itself justly entitled.



         DATED this 12th day of November 2019.

                                                      Respectfully submitted,

                                                      /s/ Chauntelle R. Wood___
                                                      Chauntelle R. Wood, T.A. (#24095031)
                                                      LISKOW & LEWIS
                                                      1001 Fannin, Suite 1800
                                                      Houston, Texas 77002
                                                      Telephone: (713) 651-2958
                                                      Facsimile: (713) 651-2908
                                                      crwood@liskow.com

                                                      Attorney for Woodmen of the World Life
                                                      Insurance Society


697027



                                                 5
